DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the Preliminary Amendment filed on 03/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
A Preliminary Amendment filed on 03/12/2021 has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed method for manufacturing a package lid member comprising the cooling step includes a holding step of holding the reflowed Au-Sn paste in a holding temperature range of 150 degrees Celsius or higher and 190 degrees Celsius or lower for a holding time of 2 minutes or longer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichinokura (JP 2018/037581A; see, e.g., FIG. 4) teaches method for manufacturing a package lid member comprising: a metalizing step of forming a metalized layer 52 at a bonding portion e.g., edge portion provided on a surface of a glass member 40 (Para 0039); a paste applying step of applying an Au-Sn paste 56 on the metalized layer 52 (Para 0041); a reflow step of heating and reflowing the Au-Sn paste 56 after the paste applying step (Para 0042); and a cooling step of cooling the reflowed Au-Sn paste 56, an Au-Sn layer 56 formed of an Au-Sn alloy obtained by melting and solidifying the Au-Sn paste 56 is formed at the bonding portion e.g., edge portion of the glass member 40 (Para 0039). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
10/06/2021